Title: To Thomas Jefferson from Albert Gallatin, 20 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Ap. 20. 1808
                  
                  The only application I had for Richmond was a recommendation in favr. of Wardlaw by, I believe, Wilson Nicholas—
                  On reflection I agree with Mr. Madison that Mr. Erskine’s representation respecting W. Florida claimants should be sent to Congress for information, but without recommendation. 
                  Respectfully Your obedt. Sev.
                  
                     Albert Gallatin 
                     
                  
                  
                     “Surveyor for the port of Richmond & inspector of the revenue for the same”
                  
               